Order of the Appellate Term First Department, entered on October 31, 1969, affirming a judgment of the Civil Count, New York County, entered September 12, 1968, affirmed, without costs and without disbursements. Regardless of any other consideration, it is the trust agreement which controls, and that document gave the trustees the authority to make the change in the regulations in dispute here. Concur — Markewich, J. P., Tilzer and Lane, JJ.; Kupferman and Murphy, JJ., dissent and vote to reverse on the dissenting opinion of Hofstadter, J., at the Appellate Term.